TO a plea of failure of consideration, m a suit on a promissory note, a general replication that the consideration had not failed as alleged, is sufficient. Farmer v. Fairman, 5 Blackf., 257.
If the assignment of a patent right be not recorded in the office of the Secretary of State of the United States, a note given to the assignee for such right is invalid for the want of consideration. Higgins v. Strong et al., 4 Blackf., 182.
If a declaration on a promissory, note contain the common counts, and there be judgment by default- for the plaintiff^ there must be a writ of inquiry, unless the parties submit, the case to the Court, or a nolle prosequi be entered as to the common counts. , Wood v. Lemon, 1 Blackf., 198, note.(1)

 The same point was decided in Wingate v. Ellis, at this term.